Opinion issued December 6, 2007










In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00751-CV




IN RE ROBERT FRICKEY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Robert Frickey, filed a petition for writ of mandamus complaining of
the trial court’s
 December 9, 2006 “Additional Temporary Order” and its July 20,
2007 “Additional Temporary Orders in Suit Affecting the Parent-Child Relationship.” 
We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.